Raney, C. J. :
Appellee moves to dismiss. By Rule 12 of this court, when a cause has been called for argument at three successive terms, and at the third term neither party is prepared to argue or submit it, it shall be dismissed, at the cost of the. plaintiff in error or appellant, unless cause be shown for further postponement. This is the only rule under which there could be a dismissal of this cause at the present term. But there' can be none under it now because the cause has not been called for argument at this term; and a memorandum for oral argument having been filed, under Special Rule 1, it may not be called at this term.
The motion to dismiss is denied.